NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                               JUL 10 2014

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30130

              Plaintiff - Appellee,              D.C. No. 1:10-cr-00017-EJL-2

  v.
                                                 MEMORANDUM*
SEASON HYMAS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                             Submitted July 8, 2014**
                               Seattle, Washington

Before: ALARCÓN, TASHIMA, and MURGUIA, Circuit Judges.

       Defendant Season Hymas pleaded guilty to one count of misdemeanor theft

from a financial institution in violation of 18 U.S.C. § 2113(b). She appeals the

district court’s order imposing restitution in the amount of $100,272.72.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for abuse of discretion, United States v. Booth, 309 F.3d 566, 575 n.6

(9th Cir. 2002), we affirm the district court’s order.

      Under the Mandatory Victims Restitution Act, 18 U.S.C. § 3663A, courts

are directed to order restitution “in the full amount of each victim’s losses.” 18

U.S.C. § 3664(f)(1)(A). When more than one defendant has contributed to the

loss, courts have discretion to either “make each defendant liable for payment of

the full amount [or] apportion liability among the defendants to reflect the level of

contribution to the victim’s loss.” 18 U.S.C. § 3664(h).

      The district court properly exercised its discretion when it declined

Defendant’s request to apportion restitution to reflect her low degree of culpability

and responsibility for the victim’s loss. The court was aware that it had such

discretion, but nonetheless found Defendant blameworthy with respect to the

offense for which she was charged. The reason the district court gave is also

consistent with the purposes that restitution is designed to serve. See United States

v. Green, 722 F.3d 1146, 1150 (9th Cir.) (noting that the purpose of restitution is

“not to punish the defendant, but to make the victim whole again” (internal

quotation marks omitted)), cert. denied, 134 S. Ct. 658 (2013). Even if the court

could have apportioned restitution in light of the fact that her codefendant’s




                                           2
sentence had already been imposed, its decision not to do so was properly within

its discretion.

       AFFIRMED.




                                        3